CONCURRING AND DISSENTING OPINION BY
PRESIDENT Judge Crumlish, Jr. :
I concur in the result reached in the Evon petition but must dissent to the result reached in the Gannon petition for the following reasons.
I believe that our previous holding in Consolidation Coal clearly expresses the proposition that a showing that the occupational disease only contributed to or accelerated a claimant’s death will not meet the burden imposed by Section 301(c) (2) of the Act. In Consolidation Coal, iwe concluded:
Although we are fully aware of the difficulty of obtaining medical evidence which unequivocally pinpoints the cause of death, particularly in oases in which the deceased suffered from a number of interrelated diseases, we believe that the Act requires medical evidence to be presented which establishes that a claimant’s death resulted from an occupational disease, not simply that the 'disease was a contributing factor. (Emphasis in original.)
Id. at 422, 391 A.2d at 19.
Moreover, in my judgment, the applicable standard under this section is found in our reasoning in Gurick where we concluded that a showing that the disease was one of the causes of death was the standard of proof required.
I agree with the majority’s conclusion that a requirement that the disease be shown to have in and of itself caused the death is not only too harsh, but was *334never intended to be tbe applicable burden of proof, as it would preclude benefits for many wbo were clearly intended to have been covered by tbe Act. I would overrule Elliott and its progeny wbicb 'imposed tbis additional burden.
I would conclude that if tbe occupational disease can be shown to be one of tbe causes of death, not merely a contributing or accelerating cause, benefits may properly be awarded. Applying this standard, I would award benefits in tbe Evon petition but deny them in the Gannon petition because it failed to show that tbe disease was more than a contributing or accelerating cause of death.